DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 02/26/2019.
B.	Claims 1-16 remains pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 隆雄 御子柴 et al. (JPWO2017082217A1), priority to JP2015221025 2015-11-11. 

English Translation provided by Patents.Google.com. PDF copy is attached.


As for claims 1 and 16, A sheet manufacturing apparatus that is supplied with a raw material including fibers and manufactures a sheet by processing the supplied raw material, the apparatus comprising (page 2: a defibrating unit for defibrating a raw material containing fibers in air, a defibrated material and an additive defibrated by the defibrating unit, A mixing unit for mixing in the plurality of supply units for supplying the additive to the mixing unit, wherein the additive is stored in the storage unit):

a control unit that displays a user interface in which raw material information related to the supplied raw material, manufacturing information related to the manufactured sheet, and processing information related to processing of the sheet are displayed (page 5 FIG. 5 is a diagram illustrating an example of a display screen (user interface) displayed on the display unit 109. On the display screen DI, a status image ST indicating the type and remaining amount of the currently installed cartridge 160 is displayed; page 6 On the display screen DI, the user operates the selection menu SM using the operation unit (receiving unit 108) to select (instruct) the color of the sheet to be manufactured and the function (for example, smell) to be added to the sheet.)

As for claim 2. The sheet manufacturing apparatus according to Claim 1, wherein the raw material information includes at least any one information of information related to an amount of the raw material supplied and consumed in a
predetermined period, information related to a remaining amount of the raw material, and information related to the amount of the raw material consumed after manufacturing of the sheet based on the supplied raw material is initiated.(page 5 last paragraph it is discussed that various cartridge of raw material can be displayed onto the user interface indictive of amount of raw material left during manufacturing processing time).

As for claim 3. The sheet manufacturing apparatus according to Claim 1,
wherein the manufacturing information includes at least any one information of information related to the number of sheets manufactured in a predetermined period and information related to the number of sheets manufactured after manufacturing of the sheet based on the supplied raw material is initiated.( FIG. 2 shows a functional block diagram of the sheet manufacturing apparatus 100. The sheet manufacturing apparatus 100 includes a control unit 104, a state detection unit 105, a remaining amount detection unit 106, an information reading unit 107, a reception unit 108, and a display unit 109. Further, the sheet manufacturing apparatus 100 includes a plurality of supply units 52.)

As for claim 4. The sheet manufacturing apparatus according to Claim 1,
wherein the raw material has a paper shape (page 5, paragraph 1-2 sheet forming unit forms sheets of paper).

As for claim 5. The sheet manufacturing apparatus according to Claim 1, wherein the user interface is configured with a plurality of blocks corresponding to a content of displayed information, and the raw material information and the manufacturing information are displayed in the same block.

As for claim 6. The sheet manufacturing apparatus according to Claim 1, wherein the sheet of a predetermined color is capable of being manufactured, and the processing information includes information related to a color of the manufactured sheet (fig. 5 page 5 different colors of sheets created by sheet forming apparatus)

As for claim 7. The sheet manufacturing apparatus according to Claim 6, further comprising: a plurality of resin cartridges that retain resin of a plurality of colors by color, (page 5, yellow, white, cyan etc..)
wherein in a predetermined step of manufacturing the sheet, resin is supplied from one or the plurality of resin cartridges with respect to a predetermined material based on the raw material (page 3 What has passed through the defibrating unit 20 is referred to as “defibrated material”. In addition to the defibrated fibers that have been unraveled, the “defibrated material” includes resin particles (resins that bind , and

the processing information includes information related to a color of resin supplied with respect to the predetermined material as the information related to the color of the manufactured sheet (page 3 additives such as colorants).

As for claim 8. The sheet manufacturing apparatus according to Claim 7, wherein the processing information includes information related to a proportion of each color as the information related to the color of resin supplied with respect to the predetermined material. (page 3 and 5 discuss various colorants added to sheet forming process as selected via figure 5 user interface)

As for claim 9. The sheet manufacturing apparatus according to Claim 1,
wherein the sheet of a predetermined size is capable of being manufactured, and the processing information includes information related to a size of the manufactured sheet. (page 5, The cutting unit 90 cuts the sheet S formed by the sheet forming unit 80. In the illustrated example, the cutting unit 90 includes a first cutting unit 92 that cuts the sheet S in a direction that intersects the conveyance direction of the sheet S, and a second cutting unit 94 that cuts the sheet S in a direction parallel to the conveyance direction. ,have. The second cutting unit 94 cuts the sheet S that has passed through the first cutting unit 92, for example. Thus, a single-sheet sheet S 

As for claim 10. The sheet manufacturing apparatus according to Claim 1, wherein the sheet of a predetermined thickness is capable of being manufactured, and the processing information includes information related to a thickness of the manufactured sheet (page 5, paragraph 3 thickness of sheets produced along with density and other attributes can be determined by the system as set by the operator).

As for claim 11. The sheet manufacturing apparatus according to Claim 1, wherein the control unit displays warning information related to warning as a list in the user interface (page 6 paragraph 2 warning message displayed on user interface pertaining to sheet manufacturing process).

As for claim 12. The sheet manufacturing apparatus according to Claim 1, wherein the control unit displays state information related to a state of an apparatus main body in the user interface (page 6 paragraph 2 warning message displayed on user interface pertaining to sheet manufacturing process).

As for claim 13. The sheet manufacturing apparatus according to Claim 12,
wherein the state information includes information that indicates whether or not a process of manufacturing the sheet is being executed (page 6 paragraph 3-4 state information displayed on user interface).

As for claim 14. The sheet manufacturing apparatus according to Claim 12, wherein the state information includes information related to an operation time from initiation of manufacturing of the sheet based on the supplied raw material (page 6 paragraph 1-2 examples of generic state information of the machine for sheet manufacturing).

As for claim 15.  The sheet manufacturing apparatus according to Claim 1 wherein the user interface includes an operation button that provides an instruction to initiate a process of manufacturing the sheet, and the control unit initiates the process of manufacturing the sheet in a case where an operation performed on the operation button is detected (fig. 5 depicts example graphical user interface comprising of various display regions/blocks and buttons for user interaction with the sheet manufacturing process).





(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DOCUMENT-IDENTIFIER:    US 20150136318 A1 
 
TITLE:                  SYSTEM AND METHOD OF CONTROLLED BONDING MANUFACTURING
ABSTRACT: 
 
A controlled-bonding manufacturing system for creating objects from a material sheet without the use of adhesives.  The system comprises a flat base, a laser welding assembly, a feeding element, and a computing element.  The flat base is 
adapted to receive a plurality of layers of the material sheet layered thereon.  The laser welding assembly is adapted to move relative to the flat base.  The laser welding assembly comprises a welder housing, a substantially transmissive 
roller rotatably coupled to the welder housing, and a welding laser adapted to emit a laser beam through at least a portion of the transmissive roller.  The absence of air, the mechanical pressure, and the emitted laser beam welds at least a portion of a top layer of the material sheet to at least one other 
layer of the material sheet.

 
TITLE:                   Intelligent information dashboard system and method 


    PNG
    media_image1.png
    592
    677
    media_image1.png
    Greyscale

ABSTRACT: 
 
An intelligent information dashboard system is provided.  The system collects, manages, and presents data and information to allow decision making from real-time information based on data from any number of sources.  Three functional layers combine to create the intelligent information dashboard 
system.  The top layer is a software application for designing and displaying the information.  The middle layer is a data management layer for data propagation and aggregation.  The bottom layer, the intelligent dashboard agent, is for data collection and processing.  Because the intelligent 



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 26, 2022